Citation Nr: 1617277	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  02-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased initial rating for urge incontinence.

2.  Entitlement to an increased initial rating for erectile dysfunction.

3.  Entitlement to a compensable rating for residuals of left herniorrhaphy with left orchiectomy.

4.  Entitlement to an earlier effective date for service connection for urge incontinence.

5.  Entitlement to an earlier effective date for service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney

ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from January 1942 to September 1945.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board had directed this issue be developed, pursuant to language contained in an Order from the Court of Appeals for Veterans Claims (CAVC), in an April 2011 Decision and Remand.  The Board remanded the claim for increased rating for increased rating for herniorrhaphy and orchiectomy issue in July 2014.  The other issues come before the Board from a July 2015 rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran's claim files contain no treatment records for herniorrhaphy and orchiectomy dated later than January 2008, and no VA treatment records dated later than October 2006.  There is no indication the Veteran has not received treatment at VA facilities since that time, as there were previous records of treatment.  Therefore, those records must be obtained before a decision may be made.  

The July 2014 Board remand also remanded claims for service connection for erectile dysfunction and a bladder disability.  A July 2015 rating decision granted service connection for urge incontinence and assigned a 60 percent rating, effective May 2, 2008.  That decision also granted service connection for erectile dysfunction and granted a 0 percent rating, effective June 20, 2008.  In October 2015, the Veteran filed a notice of disagreement to the ratings and effective dates for urge incontinence and erectile dysfunction.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ask the Veteran to identify all treatment he has received for residuals of herniorrhaphy and orchiectomy, and make arrangements to obtain all records not already associated with the claims file.

2.  Ensure VA treatment records dated since October 2006 are associated with the claims file.

3.  Issue a statement of the case which addresses the issues of entitlement to increased initial ratings and earlier effective dates for service connection for urge incontinence and erectile dysfunction.  Notify the Veteran of his appeal rights and that he must perfect a timely appeal if he wants appellate review of those claims.

4.  Then, readjudicate the claim for increased rating for left herniorrhaphy with left orchiectomy.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

